Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first abutment surface for engagement with an inner surface of the socket wall”.  It appears the element is present but labeled differently.  Please keep consistent antecedent basis with the claim terminology.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Objections
Claim 41 is objected to because of the following informalities:  “the wall portion” should be “the retaining wall portion” since there is also a socket wall claimed in claim 31.  It is important to distinguish which wall is being claimed.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 31-33, 38, 40, 41, 44, 50, 52, 54-57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Varley (EP2620127A1) in view of Coombes (GB2173569A) and in view of Klein (2007/0265711A1).

In regard to claim 31, Varley teaches an assembly mounting apparatus for locating an electrode unit to on a prosthesis socket (figure 1), the assembly comprising: 
an electrode unit 10 locatable in a socket aperture 60 provided in a socket wall 62 of a prosthesis socket (figure 7), the electrode unit 10 comprising: 
an upper body portion (electrode face/proximal half) having at least one sensor 34 for contacting a user's limb received in the socket 62 (see electrode unit 10 placement in figure 7) in use 
and a lower portion (posterior) locatable through the socket aperture 60 and comprising a first pair of opposed outer surfaces (medial and lateral surfaces);
and a retaining element 12 locatable on the lower body portion (posterior portion of electrode) of the electrode unit 10 (extends around the sides and posterior of the electrode unit therefore including at least partially around the lower body portion) and providing a second abutment surface 14 for engagement with an outer surface of the socket wall 62. (This is intended use.  The abutment surface is capable of engaging the outer socket wall depending on the type of socket since the flange is intended to form a lip to hold the electrode.  Further, outer surface of the socket wall can be interpreted as either of the outside portions of the wall since they are not internal to the wall itself), wherein: 
the retaining element 12 comprises a wall portion 26 defining a through aperture (see center aperture fig 1) for receiving the lower body portion (posterior portion of electrode 10; see fig 1-2) or the first abutment surface of the electrode unit. 
However, Varley does not teach the plurality of elongate and parallel projections extending outwardly on the lower portion of the electrode and the inner surface of the retaining element or the abutment surface of the electrode.
Coombe teaches a lower portion including a plurality (defined as two or more) of elongate and parallel projections extending outwardly therefrom to define a first set of teeth (see 8); 
An opposed wall portion each include a plurality of elongate and parallel projections extending inwardly therefrom (see 8) to define a second set of teeth (see 4) for interlocking connection with the first set of teeth when the two portions are connected (interlock as shown in figures 1,2; abstract)
It would have been obvious to one of ordinary skill in the art of connectors at the time the invention was filed to use the teeth/projections connection of Coombe between the retaining element inner sides and electrode outer sides of Varley in order to provide an increased security and improved connection. (abstract: secured together)
Klein teaches the first abutment surface is provided by an outwardly extending flange portion 13 of the upper portion (proximal face) of the electrode unit 5,6 (see fig 2-3); for engagement with an inner surface of the socket wall when the electrode is located in the socket aperture (fig 7, interfaces with the inner surface).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the flange of Klein’s electrode on the electrode of Varley because the flange assists in providing a water tight seal between the external socket and the electrode [0023] so water does not get into the battery and other electronics stored in the socket.
In regard to claims 32-33, Varley meets the claim limitations as discussed in the rejection of claim 31, but does not teach the first abutment surface is provided by an outwardly extending flange portion of the upper portion (proximal face) of the electrode unit.
Klein further teaches the first abutment surface is provided by an outwardly extending flange portion 13 of the upper portion (proximal face) of the electrode unit 5,6 (see fig 2-3); wherein the flange portion 13 is substantially resilient [0026: silicone].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the flange of Klein’s electrode on the electrode of Varley because the flange assists in providing a water tight seal between the external socket and the electrode [0023] so water does not get into the battery and other electronics stored in the socket.
In regard to claim 38, Varley meets the claim limitations as discussed in the rejection of claim 31, and further teaches an opposed second pair of the outer surfaces (proximal and distal ends) of the lower body portion of the electrode unit 10 (posterior half of the electrode).
However, Varley does not teach each of the opposed second pair of outer surfaces includes a third set of teeth for interlocking connection with a fourth set of teeth.
Coombes further teaches a plurality of elongate and parallel projections extending outwardly therefrom to define a third set of teeth for interlocking connection with a fourth set of teeth defined by a plurality of elongate and parallel projections extending inwardly from a second pair of opposed inner surfaces of the wall portion.
It would have been obvious to one of ordinary skill in the art of connections at the time the invention was filed to apply the plurality of elongate and parallel projections for interlocking connection of Coombes to the proximal and distal ends of Varley’s electrode because this will provide an increased security and improved connection. (abstract: secured together)
In regard to claim 40, Varley meets the claim limitations as discussed in the rejection of claim 31, and further teaches the retaining element 12 further comprises a flange portion extending outwardly from the wall portion 26 (fig 1, inner wall of retaining element; extends from outside of 26 outwardly) to provide the second further abutment surface 14. 
In regard to claim 41, Varley meets the claim limitations as discussed in the rejection of claim 31, and further teaches the wall portion 26 (interpreted as the retaining element wall) provides the second further abutment surface (attached to 14; further elements 16 can be considered abutments).
In regard to claim 44, Varley meets the claim limitations as discussed in the rejection of claim 31 and further teaches a socket 64 for receiving a residual limb (fig 7).
In regard to claim 45, Varley meets the claim limitations as discussed and further teaches an electrode unit 10 locatable in a socket aperture 60 provided in a socket wall 62 of a prosthesis socket 34 (fig 7), the electrode unit 10 comprising: 
an upper electrode body portion (proximal half of electrode) having at least one sensor 34 for contacting a user's limb received in the socket 64 in use (fig 7) 
and a lower body portion (posterior half of electrode 10) locatable through the socket aperture 60 (fig 7) and comprising a first pair of opposed outer surfaces (medial and lateral surfaces); 
a retaining element 12 locatable on the lower body portion (posterior half) of the electrode unit 10 and providing a second abutment surface 14 for engagement with an outer surface of the socket wall 62 (outer surface is interpreted as the outside wall not the internal wall; further this is intended use and the second abutment surface is fully capable of contacting the outside wall depending on the arrangement of the socket.  The examiner suggests positively reciting this aspect instead of using intended use) when the retaining element 12 is pushed on to the lower body portion (posterior half) of the electrode unit 10.
However, Varley does not teach that the opposed outer surfaces of the electrode (medial and lateral surface) or providing a first abutment surface for engagement with an inner surface of the socket wall when the electrode unit is located in the socket aperture.
Coombe teaches a plurality (defined as two or more) of elongate and parallel projections extending outwardly therefrom to define a first set of teeth (see 8); 
the retaining element comprises a plurality (defined as two or more) of elongate and parallel projections extending inwardly therefrom (see 8) to define a second set of teeth (see 4) for interlocking connection with the first set of teeth (interlock as shown in figures 1,2; abstract)
It would have been obvious to one of ordinary skill in the art of connectors at the time the invention was filed to use the teeth connection of Coombe between the retaining element and electrode sides of Varley in order to provide an increased security and improved connection. (abstract: secured together)
Klein teaches the first abutment surface is provided by an outwardly extending flange portion 13 of the upper portion (proximal face) of the electrode unit 5,6 (see fig 2-3); for engagement with an inner surface of the socket wall when the electrode is located in the socket aperture (fig 7).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the flange of Klein’s electrode on the electrode of Varley because the flange assists in providing a water tight seal between the external socket and the electrode [0023] so water does not get into the battery and other electronics stored in the socket.
In regard to claims 46-47, Varley meets the claim limitations as discussed in the rejection of claim 45, but does not teach the first abutment surface (of the electrode) as claimed.
Klein further teaches the first abutment surface is provided by an outwardly extending flange 13 portion of the upper body portion (proximal half) extending outwardly from the electrode body wherein the flange portion 13 is substantially resilient [0018: elastic or resilient material; silicone].
In regard to claim 50, Varley teaches a method of locating an electrode unit 10 in a socket aperture 60 provided in a socket wall 62 of on a prosthesis socke64 (see fig 7), the method comprising: 
locating a lower body portion (posterior half of electrode 10) of an electrode unit 10 through a socket 64 in an aperture 60 providing in a socket wall of a prosthesis socket 62 (see fig 7);
wherein the upper body portion (proximal half of electrode) comprises at least one sensor 34 for contacting a user's limb received in the socket in use (see fig 7) and the lower body portion (posterior half of electrode) comprises a first pair of opposed outer surfaces (medial and lateral sides of electrode);
and locating a retaining element 12 on the lower body portion (posterior half) of the electrode unit 10 (fig 1; surrounds electrode sides and posterior which includes the posterior half of the electrode), wherein the retaining element 12 comprises a second abutment surface 14.
However, Varley does not teach that a first pair of opposite outer surfaces each include a plurality of elongate and parallel projections or a retaining element comprising a first pair of opposed inner surfaces including a plurality of projections defining a second set of teeth or a first abutment surface (of the electrode).
Coombe teaches a plurality (defined as two or more) of elongate and parallel projections extending outwardly therefrom to define a first set of teeth (see 8); 
a plurality of elongate and parallel projections extending inwardly therefrom (see 8) to define a second set of teeth (see 4) in interlocking connection with the first set of teeth when the portions are connected (interlock as shown in figures 1,2; abstract)
It would have been obvious to one of ordinary skill in the art of connectors at the time the invention was filed to use the teeth connection of Coombe between the retaining element sides and electrode sides of Varley in order to provide an increased security and improved connection. (abstract: secured together)
Klein teaches the first abutment surface is provided by an outwardly extending flange portion 13 of the upper portion (proximal face) of the electrode unit 5,6 (see fig 2-3); for engagement with an inner surface of the socket wall (see fig 7) when the electrode is located in the socket aperture (fig 7).  When the first abutment surface of Klein is applied to the electrode of Varley, based on the location of the flange 13, the flange will engage with the first abutment surface of the electrode unit (both extend towards the inner socket).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the flange of Klein’s electrode on the electrode of Varley because the flange assists in providing a water tight seal between the external socket and the electrode [0023] so water does not get into the battery and other electronics stored in the socket.
In regard to claim 52, Varley meets the claim limitations as discussed in the rejection of claim 50.  However, Varley does not teach clamping the socket wall between the first abutment surface and the second abutment surface.	Klein further teaches clamping the socket wall between the first abutment surface 13 and the second abutment surface 11 [0023]. 
It would have been obvious to one of  ordinary skill in the art at the time the invention was filed to use the second abutment surface of Klein on the retainer element of Varley because this sealing arrangement creates a watertight seal [0023] to protect the internal electronics.  Because the second abutment surface seals to the inner socket, it must necessarily be applied to the retainer element of Varley not the electrode directly when combined in order to maintain its function of a water tight seal.
In regard to claim 54, Varley meets the claim limitations as discussed in the rejection of claim 31,                    
and further teaches the first pair of opposed outer surfaces (medial and lateral sides 33 of the electrode) are substantially planar surfaces (fig 1); 
and the first pair of opposed inner surfaces 26 (medial and lateral inner surfaces of retaining element 12) are substantially planar surfaces (figure 1, both straight and substantially along a plane).
In regard to claim 55, Varley meets the claim limitations as discussed in the rejection of claim 31, 
and further teaches the first pair of opposed outer surfaces (medial and lateral sides 33 of the electrode) are substantially parallel relative to one another (fig 3); 
and the first pair of opposed inner surfaces 26 (medial and lateral inner surface of retaining element 12) are substantially parallel relative to one another (fig 1).
In regard to claim 56, Varley meets the claim limitations as discussed in the rejection of claim 31, but does not teach the elongate projections as claimed.  
Coombs further teaches the elongate projections connection as discussed above.  However, the combination of references remains silent to if the projections extend along less than a length of each of the first pair of opposed outer or inner surfaces.  (It appears the applicant means the full length?)
However, it has been held that a mere change in size of the working parts of the invention is no more than design choice.  Therefore, modifying Varley in view of Coombs to have the projections run only part of the length of the opposed outer surfaces has been deemed to be known by those skilled in the invention at the time the invention was made.  Absent a teaching of criticality (new or unexpected results), this arrangement is deemed to have been known by those skilled in the art at the time the invention was filed.  MPEP 2144.04IVA; 2144.04I
In regard to claim 57, Varley meets the claim limitations as discussed in the rejection of claim 31, but does not teach the teeth as claimed.
Coombs further teaches the teeth as discussed in the rejection of claim 1.  However, the combination of Varley in view of Coombs does not teach the first pair of teeth extend less than a length of each of the first pair of opposed outer surfaces (medial and lateral outer surfaces) and that the second pair of teeth extend along less than a length of each of the first pair of opposed inner surfaces (inner medial and lateral outer surfaces).
However, it has been held that a mere change in size of the working parts of the invention is no more than design choice.  Therefore, modifying Varley in view of Coombs to have the teeth run only part of the length of the opposed outer and inner surfaces has been deemed to be known by those skilled in the invention at the time the invention was made.  Absent a teaching of criticality (new or unexpected results), this arrangement is deemed to have been known by those skilled in the art at the time the invention was filed.  MPEP 2144.04IVA; 2144.04I

Claim(s) 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Varley (EP2620127A1) in view of Coombes (GB2173569A) in view of Klein (2007/0265711A1) and further in view of Bertels (DE102011015502B3).

In regard to claim 42, Varley meets the claim limitations as discussed in the rejection of claim 41, but does not teach the retaining element further comprises a pair of projections extending outwardly in opposed directions from the wall portion.
Bertels teaches the retaining element further comprises a pair of projections 12 extending outwardly in opposed directions from the wall portion (fig 2, extends outwards compared to the electrode).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the projections of Bertels on the retaining element of Varley because they act as positioning aids (see translation of element 12: positioning aid).

Claim(s) 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Varley (EP2620127A1) in view of Coombes (GB2173569A) and in view of Klein (2007/0265711A1) and further in view of Bertels (DE102011015502B3) with extrinsic evidence from Steeper (Electrode Fabrication Guide).

In regard to claim 43, Varley in view of Bertels meets the claim limitations as discussed in the rejection of claim 42 but the combination of references remains silent to the material of the pin.  
It is well known in the art that the electrode projections have flexibility/resiliency to allow their insertion into a socket.
However, in the interest of compact prosecution, Steeper provides evidence that the projection of Bertels comprises a resilient pin. (See step 6: flexible legs; further see steps 1,2; this type of connection requires flexibility or the projections would be unable to be inserted to fit into the prosthetic socket and is therefore necessarily a flexible/resilient material)  
Please note, the applicant also has a duty of disclosure when old technology is claimed and known about (such as the electrode projections).  See MPEP 1.56

Claim(s) 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Varley (EP2620127A1) in view of Coombes (GB2173569A) in view of Klein (2007/0265711A1) and further in view of Bertels (DE102011015502B3).

In regard to claim 53, Varley meets the claim limitations as discussed in the rejection of claim 50, but does not teach the retaining element further comprises a pair of projections extending outwardly in opposed directions from the wall portion.
Bertels teaches mounting a pair of projections 12 each extending outwardly in opposed directions from the wall portion of the retaining element (fig 2, extends outwardly from the electrode) in a pair of opposed and respective recesses disposed on or in the socket wall a wall of the socket (fig 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the projections of Bertels on the retaining element of Varley because they act as positioning aids (see translation of element 12: positioning aid).

Response to Arguments
	In regard to the 102(a)(2) rejection of claims 31-39, 41 and 44-52 as anticipated by Koppe (2021/0370060A1), the applicant’s arguments have been fully considered but are directed toward new claim limitations which have been addressed above.
	In regard to the 103(a) rejection of Koppe (2021/0370060A1) in view of Nunez (8747485B1), the applicant’s arguments have been fully considered but are directed toward new claim limitations which have been addressed above.
	In regard to the 103(a) rejection of Koppe in view of Ottobock (13E200 Electrode-Instructions for Use) as evidenced by Wilson (An Overview of the UNB hand system), the applicant’s arguments have been fully considered but are directed toward new claim limitations which have been addressed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIE BAHENA whose telephone number is (571)270-3206. The examiner can normally be reached M-F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIE L BAHENA/Primary Examiner, Art Unit 3774